Citation Nr: 0400371	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
amyotrophic lateral sclerosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's application to reopen his claim for 
service connection for amyotrophic lateral sclerosis.  He 
responded by filing a May 2002 Notice of Disagreement, and 
was sent an August 2002 Statement of the Case by the RO.  He 
then filed a December 2002 VA Form 9, perfecting his appeal 
of this issue.  

The Board also notes that in a July 2002 rating decision, the 
veteran was found to be incompetent to handle his financial 
benefits, effective from July 15, 2002.  However, it does not 
yet appear that a guardian has been appointed on the 
veteran's behalf.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In October 1995, the Board of Veterans' Appeals denied 
entitlement to service connection for amyotrophic lateral 
sclerosis.

3.  The evidence submitted since the October 1995 Board 
denial of the veteran's claim for service connection for 
amyotrophic lateral sclerosis, which became final when the 
veteran failed to appeal, does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Board's 1995 decision that denied service connection 
for amyotrophic lateral sclerosis is final; this claim for 
service connection may only be reopened based on the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).  

2.  Evidence submitted since the Board's 1995 decision is not 
new and material with respect to the claim for service 
connection for amyotrophic lateral sclerosis, and the claim 
for that benefit may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
filing of the veteran's claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 2002 rating 
decision and the August 2002 Statement of the Case, the 
veteran has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran has not reported receiving VA medical treatment 
for his claimed disability, and therefore no such records 
were obtained.  However, private medical records have been 
obtained from T.G.M., M.D., and Huntsville Hospital.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  For these reasons, the VA's obligations under 
the VCAA are met, and his appeal is ready to be considered on 
the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was informed 
within the August 2002 Statement of the Case regarding the 
evidence that was necessary to substantiate his claim.  The 
appellant has had over a year since this document was issued 
to submit additional evidence, and he in fact has done so; 
therefore, there is no indication that further delaying 
adjudication of the appellant's appeal would serve his 
interests.  

Next, the Board observes that the veteran's representative 
has asserted that this claim was first filed at the RO in 
January 2001.  However, the only claim received by the RO at 
that time was for nonservice-connected pension, with aid and 
attendance benefits.  The veteran's application to reopen his 
service connection claim for amyotrophic lateral sclerosis 
was not received until September 2001.  The veteran has 
submitted a copy of an informal application to reopen, dated 
in January 2001, but no evidence has been presented 
indicating this claim was received by VA prior to September 
2001.  Therefore, the Board finds that the veteran's 
application to reopen was received in September 2001.  

The veteran seeks to reopen his claim for service connection 
for amyotrophic lateral sclerosis.  In an October 1995 
decision, the Board denied service connection for amyotrophic 
lateral sclerosis, finding that this disability did not begin 
during military service, or within a year thereafter.  The 
veteran did not initiate a timely appeal of this decision, 
and it became final.  38 U.S.C.A. § 7104 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received subsequent to August 
29, 2001, as is the case here, new and material evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of his claim, the veteran has submitted a research 
report from a May 2002 workshop of the Amyotrophic Lateral 
Sclerosis Association.  This report notes several 
presentations given at the workshop, including that of D.G., 
M.D., who gave a historic overview of amyotrophic lateral 
sclerosis incidences among the Chamorros of Guam.  Prior 
studies had found a rate of amyotrophic lateral sclerosis of 
140:100,000/year among the Chamorros, as compared to a rate 
of 2:100,000/year among the general population.  The cause of 
this high rate of amyotrophic lateral sclerosis was generally 
thought to be the cycad plant, which was used by the 
Chamorros in their food and medicine; however, no clear 
consensus existed regarding the cause of Guamanian 
amyotrophic lateral sclerosis.  

The veteran also submitted the January 2001 medical opinion 
statement of T.G.M., M.D., a private physician who has 
treated the since July 1992, and is a specialist in 
neuromuscular disease.  Dr. M. wrote that the veteran's 
"symptoms began a long time ago and would recall even 
earlier symptoms in 1966."  The doctor next noted that the 
veteran had spent some time in Guam from 1965-66 while in 
service, and recent medical research had found a "close 
association of motor neuron disease and stay in Guam."  
According to the veteran's Notice of Disagreement, Dr. M. 
reviewed the veteran's service medical records prior to 
rendering this opinion, but such review is not reflected in 
Dr. M.'s statement.  

Finally, the veteran has submitted recent 2000-01 treatment 
records from Huntsville Hospital showing diagnosis of and 
treatment for amyotrophic lateral sclerosis.  For the reasons 
to be discussed below, the evidence submitted by the veteran 
is not new and material, and his application to reopen his 
service connection claim for amyotrophic lateral sclerosis 
must be denied.  

Considering first the recent treatment records from 
Huntsville Hospital, these records are new only insofar as 
they were not of record at the time of the prior denial; 
however, because they only verify a current diagnosis of 
amyotrophic lateral sclerosis, a fact already acknowledged by 
the Board within the October 1995 decision, they are not 
material.  The Board's 1995 decision noted the veteran's 
current disability was "already well established."  
Therefore, because these records are redundant and cumulative 
of evidence before the Board in 1995 and do not relate to an 
unestablished fact necessary to substantiate the claim, they 
are not new and material.  

Next, the medical research report, while not of record in 
1995, is nonetheless not material.  The Board observes first 
that while this report does apply to the veteran's 
circumstances, i.e., his service in Guam and his development 
of amyotrophic lateral sclerosis, this evidence is not 
specific to the veteran's claim.  Rather, it discusses 
amyotrophic lateral sclerosis patients as a group, and 
contains no evidence that Dr. G. or any other doctor involved 
in the May 2002 workshop examined the veteran, his records, 
or the circumstances of his case.  The Board's 1995 decision 
considered numerous studies regarding the possibility of a 
medical nexus between time spent in Guam and amyotrophic 
lateral sclerosis.  Therefore, this May 2002 report is merely 
cumulative and redundant of similar evidence considered by 
the Board in 1995, does not relate to an unestablished fact 
that raises a reasonable possibility of substantiating the 
claim, and is not new and material.  

Finally, the Board must consider the January 2001 medical 
opinion statement of Dr. M.  Also of record and considered by 
the Board in 1995 was a May 1993 statement by Dr. M. which 
discussed the possibility of a medical nexus between living 
in Guam and amyotrophic lateral sclerosis.  In his January 
2001 statement, Dr. M. merely reiterates the findings of a 
"close association" between motor neuron disease and time 
spent in Guam.  These statements are essentially similar to 
those made by Dr. M. in 1993, and therefore they are 
cumulative and redundant of evidence previously submitted.  

Dr. M. has also stated that the veteran's symptoms "began a 
long time ago," including as early as 1966, during military 
service.  However, since Dr. M. did not begin treating the 
veteran until 1992, he would have no first-hand knowledge of 
the onset of amyotrophic lateral sclerosis symptoms prior to 
that time.  The veteran has stated in his Notice of 
Disagreement that Dr. M. reviewed the veteran's service 
medical records prior to concluding that his amyotrophic 
lateral sclerosis began during military service, but the 
service medical records are negative for any complaints of 
generalized joint or muscle pain.  Rather, Dr. M.'s statement 
that the veteran's symptoms first began in 1966 appears to be 
based solely on the veteran's own self-reported history, 
which has previously been rejected by the Board.  Lay 
assertions, merely transcribed by a medical expert, do not 
amount to new and material evidence.  See Leshore v. Brown, 8 
Vet. App. 406 (1995); see also Reonal v. Brown 5 Vet. 
App. 458 (1993) (holding that the presumption of credibility 
does not arise where the factual basis upon which the 
evidence is based is inaccurate).  Because the veteran's own 
history served as the basis of Dr. M.'s statement regarding 
the onset of the veteran's amyotrophic lateral sclerosis, 
this statement does not constitute new and material evidence.  

Finally, the veteran has offered his own assertions that his 
amyotrophic lateral sclerosis began during military service, 
or within a year thereafter.  However, the veteran's lay 
assertions regarding medical causation and etiology do not 
constitute new and material evidence.  Moray v. Brown, 5 Vet. 
App. 211,214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for amyotrophic lateral sclerosis.  In the 
absence of any new and material evidence, his application to 
reopen must be denied.  


ORDER

New and material evidence not having been received, the 
veteran's application to reopen his claim for service 
connection for amyotrophic lateral sclerosis is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



